Title: From John Adams to Thomas McKean, 9 October 1813
From: Adams, John
To: McKean, Thomas



Dear Sir
Quincy October 9 1813

Your favour of Aug. 28th has been duly received and highly esteemed. I say with you, the Will of eternal Wisdom and Benevolence, be done.—
I wish to know, where the Anecdote of Sir William Keith is to be found.
I have my doubts whether any History of America would “sell well.” Gordons, Ramsays, Warrens, even Marshalls I believe have not been very lucrative. No Party has been quite satisfied with either of them. They have been all written for Money. To make them sell, they have been all panegyricall orations upon the Character of Washington.
By all that I ever learned of the State of Pensilvania in 1774. 5. 6. 7, Your Account of it, is correct and exact. Though the Quakers and Proprietarians, have lost the Souverain Power, they still continue a formidable Phalanx, and embarrass the State and the Nation to this hour.
I agree perfectly with you, that “in the marriage of our Children, their not our happiness should be chiefly consulted. Nevertheless, I acknowledge a Wish, that Reason was consulted more and passion less; reflection more, and feeling less; discretion more and romances less, by our Children, Sons and daughters, in their Choice of Companions for Life.—What Shall We do, with that capricious, inconsiderate, wild, mad passion of Love, which never looks forward to Posterity, nor backward to Parents or Ancestors? but attends only to a momentary impulse? Aged and reverend as you and I are, You must allow me to be a little ludicrous upon this Subject. When the litterary and Scientific, the wise and prudent Sir William Hamilton of mature age chose a Wife, because the Painters had found her face and figure so exquisitely beautifull as to hire her to stand naked for them to copy her Charms; what can we expect from giddy Boys and Girls, not advanced beyond their teens.? Yet We know not the Consequences of these Seemingly irrational Connections. This marriage, if We believe Lady Hamilton produced the Battle of Trafalgar, and the ruin of the Royal Family of Naples and Sicily.—
Great Britain is and always has been our natural and habitual Ennemy: and our passionate Attachment to her is as silly as that of any Boy to any Girl, or any Girl to any Boy, or as that or Sir William to Lady Hamilton.
Your Letters have given me delight and Information: and tho I cannot promise you equal returns I will venture to solicit a continuance of them, to your old / Friend

John Adams